IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45113

STATE OF IDAHO,                                   )   2018 Unpublished Opinion No. 357
                                                  )
       Plaintiff-Respondent,                      )   Filed: February 15, 2018
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
KYLE LEE LASATER,                                 )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Pursuant to a plea agreement, Kyle Lee Lasater pled guilty to one count of possession of
a controlled substance. I.C. § 37-2732(c). Lasater was already serving a sentence of a unified
term of seven years, with a minimum period of confinement of two years, for an unrelated case.
At sentencing in this case, Lasater requested that the district court follow the sentence in the
unrelated case. Accordingly, the district court sentenced Lasater to a unified term of seven years,
with a minimum period of confinement of two years, concurrent with the unrelated case. The
district court retained jurisdiction and sent Lasater to participate in the rider program. Prior to
the rider review hearing in this case, the district court in the other case relinquished jurisdiction.

                                                  1
At the review hearing in this case, Lasater acknowledged that the other relinquishment of
jurisdiction limited the options for the district court in the instant case. The district court
relinquished jurisdiction and ordered execution of Lasater’s sentence. Lasater appeals.
       Mindful that Lasater requested relinquishment of jurisdiction, he asserts that the district
court erred in relinquishing jurisdiction. The doctrine of invited error applies to estop a party
from asserting an error when his or her own conduct induces the commission of the error. State
v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Because Lasater requested relinquishment of jurisdiction, he may not complain that the
district court abused its discretion. Therefore, the district court’s order relinquishing jurisdiction
is affirmed.




                                                  2